Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20200014947 A1-Abe et al (Hereinafter referred to as “ABE”).does not disclose, with respect to claim 1, wherein the at least one non-rectangular partition comprises a first L-shaped partition and a second L-shaped partition, wherein a sum of a length of a first side of the rectangular partition, a first side of the first L-shaped partition, and a first side of the second L-shaped partition is equal to a length of a first side of the partitioned coding block.as claimed.  Rather, Abe discloses a method of video decoding (Fig 42) using at least one processor (Fig 62), the method comprising:
obtaining video data ([0186] video; [0139], receives bitstream, which is video data);
parsing the obtained video data to obtain partitioning parameters ([0139], parsing parameters that include a partition parameter); 
obtaining a partitioned coding block based on the partitioning parameters ([0139], wherin splitting the block is interpreted as obtaining the partitioned block); and 
decoding the obtained video data based on the partitioned coding block ([0139], wherein decodes the partition), 
wherein the partitioned coding block is partitioned into a rectangular partition ([0518], partitioned into rectangular and non-rectangular) and at least one non-rectangular partition ([0139], non-rectangular shape; [0509]). The same reasoning applies to claim 11 and 20 mutatis mutandis.  Accordingly, claims 1-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487